PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4577


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

FATIH SONMEZ,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cr-00669-RDB-1)


Argued:   December 11, 2014                 Decided:   February 2, 2015


Before NIEMEYER, SHEDD, and KEENAN, Circuit Judges.


Affirmed by published opinion. Judge Keenan wrote the opinion,
in which Judge Niemeyer and Judge Shedd joined.


ARGUED: Hassan Minhaj Ahmad, HMA LAW FIRM, PLLC, Herndon,
Virginia, for Appellant. Paul Michael Cunningham, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.   ON
BRIEF: Rod J. Rosenstein, United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
BARBARA MILANO KEENAN, Circuit Judge:

      In   this   appeal   of    a   conviction         for     marriage    fraud,   we

consider whether the district court abused its discretion in

instructing the jury on the elements of the crime under 8 U.S.C.

§   1325(c),    which   prohibits      entry      into      a   marriage     “for    the

purpose    of   evading    any    provision       of    the     immigration      laws.”

Fatih Sonmez was convicted by a jury for violating the marriage

fraud statute and, on appeal, contends that the district court

should have instructed the jury that the government was required

to prove as elements of the offense that: (1) the sole reason he

entered into the marriage was to obtain an immigration benefit;

and (2) he had no intent to establish a life with his spouse.

      Upon our review, we conclude that the district court did

not abuse its discretion when it rejected Sonmez’s proposed jury

instructions      and   charged      the       jury    by     tracking     the   actual

language of Section 1325(c).           Therefore, we affirm the district

court’s judgment.



                                           I.

      Sonmez is a Turkish national who entered the United States

legally in November 2000 on a tourist visa, which allowed him to

stay in this country until May 2001.                   However, Sonmez remained

in the United States beyond this authorized period.

      In November 2008, Sonmez married Tina Eckloff, a United

                                           2
States   citizen.     With   Eckloff’s     assistance,    Sonmez    filed   an

application   for     immigration       benefits   with     the    Baltimore,

Maryland office of the United States Citizenship and Immigration

Services (USCIS), seeking to obtain a “green card” granting him

permanent residency as a result of his marriage to a United

States citizen. 1     In June 2010, USCIS issued Sonmez a Notice of

Intent to Deny his application, on the basis that the agency

suspected that the marriage was entered into for the purpose of

evading the immigration laws.

     Around the time that the USCIS issued the above notice,

Homeland Security Investigations (HSI), a division of the United

States   Department    of    Homeland     Security,   was    conducting     an

investigation into an alleged scheme concerning United States

citizens marrying persons from the Middle East for the purpose


     1
        Under the Immigration and Nationality Act, an alien who
marries a United States citizen may petition for permanent
residency.    See 8 U.S.C. §§ 1151(a), 1151(b)(2)(A)(i), 1154(a),
1186a; United States v. Islam, 418 F.3d 1125, 1128 (10th Cir.
2005) (discussing statutory scheme allowing an alien to obtain
permanent residency status).     If the alien is granted lawful
permanent resident status, the government issues the alien a
Permanent Resident Card, commonly called a “green card.”      See
Lendo v. Gonzales, 493 F.3d 439, 442 (4th Cir. 2007); United
States v. Ryan-Webster, 353 F.3d 353, 355 (4th Cir. 2003).     To
curtail fraudulent marriages entered into by aliens to obtain
permanent residency status, Congress enacted the Immigration
Marriage Fraud Amendments of 1986, which, among other things,
contains    the   criminal   prohibition  concerning   fraudulent
marriages that is at issue in this appeal. See Pub. L. 99-639,
§ 2(d), 100 Stat. 3537 (1986); H.R. Rep. No. 99-906, at 1, 5-6
(1986).


                                    3
of   favorably        changing      their     immigration          status.       The    HSI

investigation         led    to    Tina     Albrecht         who   admitted    that,     in

exchange for financial compensation, she had married a Turkish

national   to    aid        him   in    obtaining        a    green   card.      Albrecht

cooperated      with    the       HSI   investigation           and   identified       other

persons engaged in similar conduct, including her friend Eckloff

whom Albrecht had introduced to Sonmez.

     The HSI investigation culminated in an indictment alleging

that Sonmez and Eckloff committed marriage fraud in violation of

8 U.S.C. § 1325(c). 2             Although Eckloff initially denied having

married Sonmez for fraudulent purposes, she eventually admitted

that she had married him in exchange for monetary compensation

to enable him to obtain a green card.                         Eckloff later entered a

guilty plea to the charge.

     Under      her    plea       agreement       with       the   government,    Eckloff

testified at Sonmez’s trial.                      According to Eckloff, Albrecht

proposed an arrangement whereby Eckloff would marry Sonmez, who

needed a green card, in exchange for Eckloff receiving an agreed

amount of money.             Albrecht introduced Eckloff to Sonmez at a

restaurant, and the pair were married around two weeks later.

     Eckloff      testified        that     she     married        Sonmez    because    she

“needed financial help with a lawyer.”                        Eckloff stated that she

     2
       By the time of the indictment, Sonmez and Eckloff had
obtained a divorce.


                                              4
received about $2,000 for entering into the marriage and for

helping Sonmez in his efforts to obtain a green card.                              She

explained that she signed documents for submission to USCIS for

that purpose, and that the couple moved into the same residence

after their USCIS interview “in case [government agents] came

looking.”     Eckloff also testified that she did not have a sexual

relationship with Sonmez, and that at the time of the marriage

she had no romantic feelings for Sonmez because she “didn’t know

him.”

     Sonmez       testified    in    his   defense      and   presented     a    vastly

different story concerning the nature of his relationship with

Eckloff.      In    contrast    to    Eckloff’s      testimony    that    they     were

married less than two weeks after meeting, Sonmez stated that he

and Eckloff began dating in April 2008, more than six months

before their marriage in November 2008.                   Sonmez indicated that

he saw Eckloff at least twice per week during the spring and

summer of 2008.         According to Sonmez, he and Eckloff began a

sexual     relationship,       ultimately       lived    together     during       this

period,     and    frequently       discussed     getting      married.          Sonmez

further    stated     that    after    getting     married,      he   and       Eckloff

attempted to have a child together, and that the marriage was

“real” for him.         He denied paying Eckloff any money to enter

into the marriage.

     At the close of trial, the parties disputed the content of

                                           5
certain proposed jury instructions.                As relevant to this appeal,

Sonmez   proposed        three    instructions          addressing     the     elements

required for a conviction under Section 1325(c).                      Sonmez’s first

proposed instruction stated that the government was required to

prove four elements:

      First, that [the] defendant knowingly entered into a
      marriage with a US citizen,

      Second, that the only reason the marriage was entered
      into was to obtain an immigration benefit,

      Third, that the defendant and his US citizen spouse
      had no intent to establish a life together[,] [and]

      Fourth, that [the] defendant knew the said purpose for
      the marriage and knew or had reason to know that his
      conduct was unlawful.

(Emphasis added.)         Sonmez also sought an instruction expounding

on the second element of his proposed test, to have the court

instruct the jury that “[i]f you find there was any reason the

defendant      entered     into    the      marriage       besides     obtaining     an

immigration benefit, you must find the defendant not guilty.”

Similarly, Sonmez proposed an additional instruction explaining

the   third    element     of    his   proposed         test,   to   have    the   court

instruct the jury that “[i]f you find that defendant and his US

citizen spouse did intend to establish a life together, you must

find the defendant not guilty.”

      The district court rejected Sonmez’s proposed instructions

and charged the jury on the elements of the offense as follows:

      First,    that     the    defendant       acted    knowingly[,]       [t]hat

                                            6
     the defendant . . . knowingly entered into a marriage
     with a United States citizen.

     Second, that the marriage was entered into for the
     purpose of evading a provision of the United States
     immigration laws.

     And third, that the defendant knew of said purpose of
     the marriage[,] [a]nd had reason to know that his
     conduct was unlawful.

(Emphasis added.)        The district court allowed Sonmez to argue to

the jury that he intended to establish a life with Eckloff and,

thus,    that   his    purpose      in    entering     the    marriage     lacked   any

intent to evade the immigration laws.

     The    jury      returned      a    verdict      finding    Sonmez    guilty    of

violating Section 1325(c).               The district court imposed a prison

sentence    limited     to    the       amount   of    time     Sonmez    already   had

served, as well as a one-year term of supervised release and a

fine of $4,000.       Sonmez timely filed this appeal.



                                           II.

     Sonmez’s arguments on appeal pertain solely to the district

court’s    failure       to    give       his    proposed        jury     instructions

addressing the elements of the offense under Section 1325(c). 3

     3
        Before trial, Sonmez filed a motion to dismiss the
indictment, arguing among other things that Section 1325(c) is
unconstitutionally vague. In that motion, Sonmez raised several
issues similar to those presented in this appeal concerning the
statutory language and the degree to which the defendant’s
intent to establish a life with his spouse affects his criminal
liability under Section 1325(c). The district court denied the
(Continued)
                                            7
The statute, titled “Marriage fraud,” provides that:

     Any individual who knowingly enters into a marriage
     for the purpose of evading any provision of the
     immigration laws shall be imprisoned for not more than
     5 years, or fined not more than $250,000, or both.

8 U.S.C. § 1325(c).

     Sonmez contends that the jury should have been instructed

that he could not be convicted unless the jury found that his

“sole” purpose in entering into the marriage was to evade the

immigration laws.        He maintains that the common meaning of the

statutory phrase “the purpose” connotes a single purpose and

does not encompass multiple purposes.         Sonmez also contends that

the jury should have been instructed that the government was

required to prove that he had no intent to establish a life with

Eckloff, and asserts that the majority of courts addressing this

issue have stated that such intent is an important factor in

determining whether an individual has violated Section 1325(c).

We disagree with Sonmez’s arguments.

     We   review   for    abuse   of   discretion   the   district   court’s

denial of Sonmez’s proposed jury instructions.            United States v.

Bartko, 728 F.3d 327, 343 (4th Cir. 2013).                To establish an

abuse of discretion in this regard, a defendant must demonstrate

that his proposed instructions (1) were “correct,” (2) were “not




motion, and Sonmez does not challenge that ruling on appeal.


                                       8
substantially    covered   by    the    charge    that    the    district       court

actually gave to the jury,” and (3) “involved some point so

important that the failure to give the instruction[s] seriously

impaired the defendant’s defense.”            Id.; see also United States

v. McFadden, 753 F.3d 432, 443-44 (4th Cir. 2014) (same).

     We first address the district court’s decision declining to

instruct the jury that the government had to prove that the

“only reason the marriage was entered into was to obtain an

immigration benefit.”      (Emphasis added.)             We conclude that the

district court properly refused to give this instruction because

it is not a correct statement of law.

     As stated above, the marriage fraud statute applies to any

individual who knowingly enters into a marriage “for the purpose

of   evading    any   provision        of   the   immigration          laws.”      8

U.S.C. § 1325(c).     The instructions sought by Sonmez effectively

would have added the word “sole” to the statute, creating a

different   element   of   the    crime,     which   would      have    prohibited

entry into a marriage “for the [sole] purpose of evading any

provision of the immigration laws.”               We will not construe the

statute in such a manner, because we are required to interpret

statutory language as written and are not permitted to add words

of our own choosing.        See Ignacio v. United States, 674 F.3d

252, 255 (4th Cir. 2012).

     We observe that the great majority of our sister circuits

                                        9
that have considered the language of Section 1325(c) have set

forth the elements of that offense in accord with the district

court’s instructions to the jury in this case. 4             In fact, the

Sixth Circuit, in United States v. Chowdhury, 169 F.3d 402 (6th

Cir. 1999), expressly rejected the argument advanced by Sonmez

here.     The Sixth Circuit held that the trial court properly

refused to impose on the government the burden of proving that

the   defendant’s   “sole”   purpose    was   to   evade   the   immigration

laws, because “nothing in the statute require[d] the additional

language proposed by the defendant.”           Id. at 407.        The Sixth


      4
       See United States v. Yang, 603 F.3d 1024, 1026 (8th Cir.
2010) (affirming conviction in which the district court gave
substantively identical jury instructions as those given at
Sonmez’s trial concerning the elements of marriage fraud under
Section 1325(c)); United States v. Darif, 446 F.3d 701, 709-10
(7th Cir. 2006) (affirming conviction and expressly approving
jury instruction concerning the elements of Section 1325(c) that
was substantively identical to the instruction given at Sonmez’s
trial); United States v. Islam, 418 F.3d 1125, 1129-30 (10th
Cir. 2005) (same); United States v. Chowdhury, 169 F.3d 402,
406-07 (6th Cir. 1999) (same); see also United States v. Rojas,
718 F.3d 1317, 1320 (11th Cir. 2013) (stating that the elements
of the offense under Section 1325(c) require the government to
prove that (1) the defendant knowingly entered into a marriage
(2) for the purpose of evading the immigration laws); United
States v. Ortiz-Mendez, 634 F.3d 837, 839 (5th Cir. 2011)
(stating that the elements of Section 1325(c) require the
government to prove “that the defendant knowingly entered into a
marriage for the purpose of evading any provision of the
immigration laws”).   But see United States v. Orellana-Blanco,
294 F.3d 1143, 1151 (9th Cir. 2002) (requiring as an element of
the offense that the government prove that the defendant had no
intent to establish a life with his spouse at the time of the
marriage) (citing United States v. Tagalicud, 84 F.3d 1180, 1185
(9th Cir. 1996)).


                                   10
Circuit explained that the instruction given by the trial court,

requiring the government to prove that the defendant “entered

into the marriage for the purpose of evading the United States

immigration laws,” was proper because the instruction “track[ed]

the language of the statute.”                  Id. at 406-07.

       We also observe that Sonmez’s “sole purpose” argument is

not   supported      by    any      decisions       of   our    sister    circuits.        We

decline    his    request        that     we    issue     the    first    such       decision

interpreting       the      statute       contrary       to     its     plain       language.

Accordingly, we hold that the district court did not abuse its

discretion in rejecting Sonmez’s request for an instruction that

would have required the government to show that the sole reason

he    entered    into      the      marriage     was     to    obtain    an     immigration

benefit.

       For similar reasons, we conclude that the district court

did not abuse its discretion in refusing to instruct the jury

that the government had the burden of proving that Sonmez did

not “intend to establish a life” with Eckloff.                                Like Sonmez’s

“sole     purpose”        instruction,          this     instruction          was    properly

refused    because        it   is    an   incorrect       statement       of    law.      See

McFadden, 753 F.3d at 443-44.                    As noted by some of our sister

circuits,    the     text      of    Section        1325(c)     does    not    provide    any

support for such a requirement.                        See United States v. Ortiz-

Mendez, 634 F.3d 837, 840 (5th Cir. 2011) (rejecting similar

                                               11
argument and noting that the defendant “asks us to read into the

statute an element [of the statute] that is absent”); see also

United States v. Darif, 446 F.3d 701, 709-10 (7th Cir. 2006)

(rejecting       proposed       “intent     to       establish     a     life”       jury

instruction      as     “not   supported       by    the   language      of    [Section

1325(c)] defining the marriage fraud offense”); United States v.

Islam, 418 F.3d 1125, 1128-30 (10th Cir. 2005) (holding that the

district court correctly declined to instruct the jury that the

government was required to prove as an element of the offense

that the defendant did not intend to establish a life with his

wife).     In the absence of such a statutory requirement, Sonmez’s

proposed    instruction        would   have     changed    the   elements       of   the

offense for which he was being tried.

     We    are    not     persuaded    by      the    Ninth   Circuit’s        contrary

decisions     requiring        the   government       to   prove       under    Section

1325(c) that the defendant lacked any intent to establish a life

with his spouse.          In United States v. Tagalicud, 84 F.3d 1180

(9th Cir. 1996), and United States v. Orellana-Blanco, 294 F.3d

1143 (9th Cir. 2002), the Ninth Circuit held that a marriage is

a “sham” in violation of Section 1325(c) “‘if the bride and

groom did not intend to establish a life together at the time

they were married.’”           Tagalicud, 84 F.3d at 1185 (quoting Bark

v. INS, 511 F.2d 1200, 1201 (9th Cir. 1975)); see also Orellana-

Blanco, 294 F.3d at 1151 (citing Tagalicud and Bark for the same

                                          12
proposition, and stating that “the sham arises from the intent

not ‘to establish a life together’”) (quoting Bark, 511 F.2d at

1201).

       These decisions do not rely on the text of Section 1325(c),

but impose a requirement completely apart from the statutory

language.        See Ortiz-Mendez, 634 F.3d at 840 (observing that the

Ninth Circuit’s decision in Orellana-Blanco fails to “ma[k]e a

careful analysis of the statutory text”).               Notably, those Ninth

Circuit decisions borrow the concept of “no intent to establish

a life” from Bark, a civil immigration case defining a “sham”

marriage, see 511 F.2d at 1201-02, even though Section 1325(c)

does       not   use   that   term   in   its   text.   Thus,   we   find   more

persuasive the decisions reached by our other sister circuits

tracking the statutory language. 5              See Ortiz-Mendez, 634 F.3d at

840; Darif, 446 F.3d at 709-10; Islam, 418 F.3d at 1128-30.

       In reaching this conclusion, we nevertheless recognize that

       5
       Similarly, we are not persuaded by Sonmez’s reliance on
certain civil cases discussing marriage fraud, which arise
outside the context of a criminal prosecution under Section
1325(c). See Malik v. Att’y Gen. of U.S., 659 F.3d 253, 258 (3d
Cir. 2011) (discussing standard for establishing whether an
alien committed marriage fraud for purposes of the deportation
provision of 8 U.S.C. § 1227(a)(1)(G)(i)); Monter v. Gonzalez,
430 F.3d 546, 558 (2d Cir. 2005) (discussing materiality of
misrepresentation made by alien concerning the separation from
his wife under removability provisions of the Immigration and
Nationality Act); Cho v. Gonzalez, 404 F.3d 96, 102 (1st Cir.
2005) (discussing standard concerning whether alien “married in
good faith” for purposes of obtaining permanent resident status
under 8 U.S.C. § 1186a).


                                          13
the intent to establish a life with one’s spouse is a relevant

consideration in determining whether a defendant’s purpose in

entering    into    a    marriage   was   to    evade    the     immigration       laws.

Therefore, defendants charged with violating Section 1325(c) are

free to present evidence at trial that they entered into the

marriage at issue for the purpose of establishing a life with

their spouse.        However, the relevance of this concept does not

transform that consideration into an element of the offense, as

Sonmez’s proposed jury instructions would have done.                      See Ortiz-

Mendez, 634 F.3d at 840 (noting that the defendant’s intent to

establish a life with his spouse “is one factor, among many,

that can be considered in determining whether a marriage was

entered into for the purpose of evading the immigration laws,”

but that such intent to “establish a life” is not an element of

the offense under Section 1325(c)); Islam, 418 F.3d at 1128 n.3,

1130 n.5 (stating that whether the couple intended to establish

a life together “may be relevant to the alien’s ‘intent’ in

entering into a marriage,” but rejecting the argument that the

inquiry is itself an element of the offense).

     In the present case, the district court did not preclude

Sonmez     from    developing       evidence        concerning      his   intent     to

establish     a   life    with   Eckloff,      and   Sonmez’s       counsel   in   fact

relied   on   such      testimony    given     by    Sonmez    in    making   closing

argument to the jury.            Thus, the district court provided Sonmez

                                          14
ample     opportunity      to   present    the     defense      that,   in    marrying

Eckloff, he simply intended to establish a life with her and did

not     have   the    purpose       of     evading    the       immigration      laws.

Accordingly, we hold that the district court did not abuse its

discretion in declining to instruct the jury that the government

had   the   burden    of    proving      that    Sonmez   lacked    any      intent   to

establish a life with Eckloff. 6



                                          III.

      In conclusion, we hold that because Sonmez’s proposed jury

instructions are not correct statements of law, the district

court did not abuse its discretion in declining to give those

instructions     to   the       jury.     We     affirm   the    district      court’s

judgment.

                                                                              AFFIRMED




      6
       We also reject Sonmez’s argument that application of the
“rule of lenity” required that the district court instruct the
jury in accordance with his proposed instructions. The rule of
lenity is implicated only in the rare instance, not present
here, in which there is a “grievous ambiguity or uncertainty” in
the statute under consideration.   Muscarello v. United States,
524 U.S. 125, 138-39 (1998) (citation and internal quotation
marks omitted); see also United States v. Bridges, 741 F.3d 464,
470 (4th Cir. 2014) (same).


                                           15